Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 1 of 24




         Exhibit 1
                     Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 2 of 24



SUMMONS - CIVIL                                                                                                                      STATE OF CONNECTICUT
JD-CV-1 Rev. 4-16
C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a,                                                                                           SUPERIOR COURT
52-48, 52-259, P.B. §§ 3-1 through 3-21, 8-1, 1043
                                                                                                                                                         www.jud.ctgov
See other side for instructions
ni      "X" if amount, legal interest or property in demand, not including interest and
1-1     costs is less than $2,500.
h7-,1   "X" if amount, legal interest or property in demand, not including interest and
1=-1    costs Is $2,500 or more.
❑       "X" if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
Address of court clerk where writ and other papers shall be filed (Number, street, town and rip code)           Telephone number of clerk         Return Date {Must be a Tuesday)
(C.G.S. §§ 57-346, 51-350)                                                                                      (with area code)
                                                                                                                                                  December                     17 2 019
 235 Church Street, new Haven, CT 06511                                                                         ( 203 ) 503-6800                         Monts            ~IIar' Year
El Judicial District                                             Al (Town in which writ is returnable) (C.G S. §§ 51-346, 51-349)                 Case type code (See list on page 2)
                                     ❑ G.A,
❑ Housing Session                      Number:                   New Haven                                                                         Major: C                Minor: 20
For the Plaintiff(s) please enter the appearance of:
Name and address of attorney. law firm or plaintiff if self-represented (Number. street, town and rip code)                                       Juns number (to be entered by attorney only)
 Daniel J. Seiden, Williams, Walsh, & O'Connor, LLC, 37 Broadway, North Haven, CT 06473                                                           421162
Telephone number (with area code)                                Signature of Plaintiff (lf s,eY-reoresented)
( 203) 234-6333
The attorney or law firm appearing for the plaintiff, or the plaintiff if                                  Email address for delivery of papers under Section 10.13 filagreed to)
self-represented, agrees to accept papers (service) electronically in       El Yes        ❑ No             dseiden@wwolaw.com
this case under Section 10-13 of the Connecticut Practice Book.
Number of Plaintiffs:       1                  Number of Defendants: 1                             ❑ Form JD-CV-2 attached for additional parties
        Parties          Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
         First         Name: Swift Half, LLC                                                                                                          P-01
        Plaintiff      Address: 100 South End Road, New Haven, CT 06512
    Additional         Name:                                                                                                                                                              P-02
     Plaintiff         Address:
         First         Name: American Automobile Insurance Company, 225 W. Washington Street, Suite 1800, Chicago, IL 60606                                                               D-01
    Defendant          Address: AOS: Commissioner Connecticut Insurance Department, 153 Market Street, Hartford, CT 06103
    Additional         Name:                                                                                                                                                              D-02
    Defendant          Address:

    Additional         Name:                                                                                                                                                              D-03
    Defendant          Address;

    Additional         Name:                                                                                                                                                              D-04
    Defendant          Address.

Notice to Each Defendant
1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit, The complaint attached to these papers states the claims that each plaintiff is making
    against you in this lawsuit,
2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
    Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
    Return Date unless you receive a separate notice telling you to come to court.
3. If you or your attorney do not file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
    obtained at the Court address above or at www.jud.agov under "Court Forms."
4. If you believe that you have insurance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
   insurance representative. Other action you may have to take Is described in the Connecticut Practice Book which may be found in a superior court law
    library or on-line at www.jud.ct.gov under "Court Rules."
5. If you have questions about the Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
    legal questions.
Signed (Sign end       p er.tir)                                 e l Commissioner of the Name of Person Signing el Left
                                                               rj—                                                                           Oats signed
                                                                     Superior Court
                                                               aAssistant Clerk          Daniel J.  Seiden,   Esq.                           11/21/2019
If i s SUMmon rit Signe by a Clerk:                                                                                                     For Court Use Only
a. The signing has been done so that the Plaintiff(s) will not be denied access to the courts.                                   File Date
b. It is the responsibility of the Plaintiff(s) to see that service Is made in the manner provided by law.
c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.
d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
    in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.


                                      Signed (Self-Represenfed Plaintiff)                                                     Date                     Docket Numbor
  I certify I have read and
  understand the above:
                                                                                         (Page 1 of 2)
                 Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 3 of 24



 Instructions
 1, Type or print legibly; sign summons.
 2. Prepare or photocopy a summons for each defendant.
 3. Attach the original summons to the original complaint, and attach a copy of the summons to each copy of the complaint. Also, if there are
    more than 2 plaintiffs or more than 4 defendants prepare form JD-CV-2 and attach it to the original and all copies of the complaint.
 4. After service has been made by a proper officer, file original papers and officer's return with the clerk of court.
 5. Do not use this form for the following actions:
    (a) Family matters (for example divorce, child support,                (f) Proceedings pertaining to arbitration
        custody, paternity, and visitation matters)                        (g) Any actions or proceedings in which an attachment,
    (b) Summary Process actions                                                garnishment or replevy is sought
    (c) Applications for change of name                                    (h) Entry and Detainer proceedings
    (d) Probate appeals                                                    N Housing Code Enforcement actions
    (e) Administrative appeals



                                                                                                    ADA NOTICE
                                                                The Judicial Branch of the State of Connecticut complies with the Americans with
                                                                Disabilities Act (ADA). If you need a reasonable accommodation in accordance with
                                                                the ADA, contact a court clerk or an ADA contact person listed at www.jud.ct.gov/ADA.



 Case Type Codes
                               __
                      Codes                                                                                    Codes
Major Description     Major!                        Minor Description                      Major Description   Major!                   Minor Description
                      Minor                                                                                    Minor
 Contracts             C 00       Construction - All other                                 Property            P 00     Foreclosure
                       C 10       Construction - State and Local                                               P 10     Partition
                       C 20       Insurance Policy                                                             P 20     Quiet Title/Discharge of Mortgage or Lien
                       C 30       Specific Performance                                                         P 30     Asset Forfeiture
                       C 40       Collections                                                                  P 90     All other
                       C 90       All other
                                                                                           Torts (Other than    T 02    Defective Premises - Private - Snow or Ice
 Eminent Domain        E 00       State Highway Condemnation                               Vehicular)           T 03    Defective Premises - Private - Other
                       E 10       Redevelopment Condemnation                                                    T 11    Defective Premises - Public - Snow or Ice
                       E 20       Other State or Municipal Agencies                                             T 12    Defective Premises - Public - Other
                       E 30       Public Utilities 8 Gas Transmission Companies                                 T 20    Products Liability - Other than Vehicular
                       E 90       All other                                                                     T 28    Malpractice - Medical
                                                                                                                T 29    Malpractice - Legal
 Miscellaneous         M 00       Injunction                                                                    T 30    Malpractice -All other
                       M 10       Receivership                                                                  T 40    Assault and Battery
                       M 20       Mandamus                                                                      T 50    Defamation
                       M 30       Habeas Corpus (extradition, release from Penal                                T 61    Animals - Dog
                                  Institution)
                                                                                                               T 69     Animals - Other
                       M 40       Arbitration
                                                                                                               T 70     False Arrest
                       M 50       Declaratory Judgment
                                                                                                                T 71    Fire Damage
                       M 63       Bar Discipline
                                                                                                                T 90    All other
                       M 66       Department of Labor Unemployment Compensation
                                  Enforcement
                                                                                           Vehicular Torts     V 01     Motor Vehicles' - Driver and/or Passenger(s) vs,
                       M 68       Bar Discipline - Inactive Status                                                      Driver(s)
                       M 70       Municipal Ordinance and Regulation Enforcement                               V 04     Motor Vehicles' - Pedestrian vs. Driver
                       M 80       Foreign Civil Judgments - C.G.S, 52-604 8 C.G.S.                             V 05     Motor Vehicles. - Property Damage only
                                  50a-30
                                                                                                               V 06     Motor Vehicle` - Products Liability Including Warranty
                       M 83       Small Claims Transfer to Regular Docket
                                                                                                               V 09     Motor Vehicle' - All other
                       M 84       Foreign Protective Order
                                                                                                               V 10     Boats
                       M 90       All other
                                                                                                               V 20     Airplanes

 Housing               H 10       Housing     - Return of Security Deposit                                      V 30    Railroads
                       H 12       Housing     - Rent and/or Damages                                             V 40    Snowmobiles
                       H 40       Housing     - Audita Querela/lnjunction                                      V 90     All other
                       H 50       Housing     - Administrative Appeal                                                   'Motor Vehicles include cars, trucks, motorcycles,
                       H 60       Housing     - Municipal Enforcement                                                   and motor scooters.
                       H 90       Housing     - All Other
                                                                                           Wills, Estates      W 10     Construction of Wills and Trusts
                                                                                           and Trusts          W 90     All other




JD-CV-1 Rev. 4-16 (Back/Page 2)
                                                                                   (Page 2 of 2)
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 4 of 24




RETURN DATE: DECEMBER 17, 2019                                              SUPERIOR COURT

SWIFT HALF LLC                                                              J.D. OF NEW HAVEN

V.                                                                          AT NEW HAVEN

AMERICAN AUTOMOBILE INSURANCE
COMPANY                                                                     NOVEMBER 21, 2019

                                             COMPLAINT

FIRST COUNT (BREACH OF CONTRACT):

     1, At all times mentioned herein, the Plaintiff; Swift Half, LLC ("Swift Half'), was a

          limited liability company registered to do business in the State of Connecticut.

     2. At all times mentioned herein, Swift Half rented premises located at 630 Washington

          Avenue, North Haven, Connecticut (the "Premises") wherein it operated a restaurant

          and bar establishment.

     3.   At all times mentioned herein, the Defendant, American Automobile Insurance

          Company ("AAIC") was and is an insurance company authorized to do and doing

          business in the State of Connecticut.

     4. At all times mentioned herein, the Plaintiff was insured under a commercial business

          and property insurance policy bearing the Policy # SAM 2002351-18 (the "Insurance

          Policy") that was in effect from April 3, 2018 through April 3, 2019 providing

          insurance coverage from the Defendant, including coverage for business income loss

          and fire damage loss, among other coverages, including Damages to Premises Rented

          by the Plaintiff as a result of fire.

     5. On or about June 21, 2018, also hereinafter referred to as the Date of Loss, a small fire

          damaged the interior of the Premises of the Swift Half restaurant and bar located at 630




                                   WILLIAMS, WALSH & OcCONNOR, LLC
                    37 BROADWAY, FIRST FLOOR >=NORTH HAVEN, CONNECTICUT 06473-2304
                     TELEPHONE; (203) 234-SPPP-FACSIMILE: (203) 234-SPPWRTURIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 5 of 24




        Washington Avenue, North Haven, Connecticut. The fire and subsequent damage

        caused Swift Half to close and stop operations until the fire damage could be repaired.

     6. Subsequent to June 21, 2018, the Fire Marshal for North Haven Connecticut conducted

        an investigation of the cause of the fire and determined the cause of the fire to have

        been due to an oven inside the restaurant being too close to a wall inside the Premises,

        causing the interior of the wall to smolder and ignite. The Fire Marshal concluded that

        the fire was a result of Swift Half s negligence in the placement of the oven in close

        proximity to the wall. A copy of the Fire Marshal report was provided to the Defendant

        in June or July 2019 at the time it was made available to the Plaintiff.

     7, At all times mentioned herein, including on June 21, 2018, the Plaintiff had fulfilled and

        performed all the payments, terms, conditions, and requirements of the Insurance Policy

        required of the Plaintiff to the Defendant.

     8. Immediately after the fire inside Swift Half on June 21, 2018, the Plaintiff notified the

        Defendant and/or Defendant's employees, agents, staff, and/or representatives of the

        fire and interior damages to the Premises.

     9. The Defendant, by and through its employees, agents, staff, and/or representatives

        failed and refused to take action to remedy the damaged Premises in a timely fashion.

     10, The Defendant, by and through its employees, agents, staff, and/or representatives

        denied that the Insurance Policy covered losses or damages to the structure of the

        Premises and refused to cover or pay for repairs to the Premises for a period of over

        eight (8) months after the Date of Loss, thus preventing the Plaintiff from being able to

        reopen its business during that entire time.




                                                  2
                                 WILLIAMS, WALSH & OcCONNOR, LLC
                  37 BROADWAY, FIRST FLOOR >=NORTH HAVEN, CONNECTICUT 06473-2304
                   TELEPHONE; (203) 234-SPI ACSIMILE: (203) 234-SPP URIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 6 of 24




    11. The Defendant, to date, has not paid the Plaintiff in full for its losses and damages,

       thereby breaching the above referenced policy for insurance.

    12. The Defendant, by and through its employees, agents, staff, and/or representatives

       further breached the above referenced policy for insurance when it failed to properly

       investigate and/or take action to protect and properly insure the Plaintiff pursuant to the

        above referenced policy causing the Plaintiff to suffer harm and damages.

    13. As a result of the Defendant's conduct as set forth herein, the Defendant has breached

       its insurance contract with the Plaintiff, wrongfully withheld money due to the Plaintiff,

        and wrongfully denied, refused, and/or otherwise failed to act to repair the Premises in a

        timely fashion, thereby causing the Plaintiff:

            a. Loss of use of its insurance benefits;

           b. Loss of use of its business Premises;

            c. Loss of business income;

            d. Loss of investment into the business;

            e. Monetary damages;

            f. Incur legal fees and expenses as a result of legal action taken by the Plaintiff's

                Landlord against the Plaintiff, and

            g. Incur legal fees and expenses in an attempt to enforce the terms of the insurance

                policy.

SECOND COUNT (BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING)

     1-12. Paragraphs 1-12 of the First Count are hereby incorporated and made corresponding

           Paragraphs 1 through 12 of this Second Count as if fully incorporated herein.




                                                      3
                                 WILLIAMS, WALSH & ODCONNOR, LLC
                  37 BROADWAY, FIRST FLOOR NORTH HAVEN, CONNECTICUT 06473-2304
                   TELEPHONE: (203) 234-SPPI FACSIMILE: (203) 234-SPPINtRJURIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 7 of 24




    13.   At all relevant times mentioned herein, the Defendant, as party to the contract for

          insurance purchased by the Plaintiff, was under an obligation to act in good faith and

          fair dealing with the Plaintiff with respect to claims submitted for insurance coverage

          under the Insurance Policy to the Defendant,

    14.   The Defendant acted in bad faith and breached its duty of good faith and fair dealing

          owed to the Plaintiff in connection with the handling of the Plaintiff's claim for

          insurance benefits as a result of the June 21, 2018 fire incident in one or more of the

          following ways:

          a.       The Defendant, in its own right and through its agents, servants,

                   representatives, and/or employees breached its duty to investigate, adjust,

                   and/or negotiate the Plaintiffs claim for insurance coverage;

          b.       The Defendant, in it its own right and through its agents, servants,

                   representatives, and/ or employees failed to properly and timely investigate

                   the Plaintiff's claims for insurance coverage;

          c.       The Defendant, in it its own right and through its agents, servants,

                   representatives, and/or employees misled the Plaintiff and Plaintiff's

                   representatives into believing the Plaintiff's claim would be timely paid and

                   repairs made to the Premises when the Defendant had no intent of timely

                   paying or covering repairs to the Premises;

          d.       The Defendant, in its own right and through its agents, servants,

                   representatives, and/or employees failed to advise the Plaintiff in a timely

                   fashion of the basis and reason that the Defendant would deny the Plaintiff's

                   claim for insurance coverage;



                                                    4
                                WILLIAMS, WALSH & OCONNOR, LLC
                 37 BROADWAY, FIRST FLOOR >WORTH HAVEN, CONNECTICUT 06473-2304
                  TELEPHONE: (203) 234-SPPP=L4'ACSIMILE: (203) 234-SPP IURIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 8 of 24




         e.     The Defendant, in its own right and through its agents, servants,

                representatives, and/ or employees denied the Plaintiff's claim for insurance

                coverage in whole or in part when the Defendant had no good faith basis to

                do so;

         f.     The Defendant, in its own right and through its agents, servants,

                representatives, and/or employees made numerous and repeated requests for

               information and materials from the Plaintiff falsely leading the Plaintiff to

               believe the Plaintiff's claims would be covered by the Defendant;

         g.     The Defendant, in its own right and through its agents, servants,

               representatives, and/or employees made numerous and repeated requests for

               information and materials from the Plaintiff, despite having already been

               previously provided with the same materials from the Plaintiff in an attempt

                to delay or otherwise deflect coverage for the Plaintiff's claims;

         h.     The Defendant, in its own right and through its agents, servants,

                representatives, and/or employees made representations to the Plaintiff that it

                would take action to resolve the Plaintiff's claims for insurance coverage

                with the Plaintiff's landlord's insurance company when in fact the Defendant

                never did or intended to fully do so;

         i.     The Defendant, in its own right and through its agents, servants,

                representatives, and/or employees delayed and otherwise attempt to deflect

               insurance coverage in an attempt to avoid covering the losses and damages;

                The Defendant, in its own right and through its agents, servants,

                representatives, and/or employees purposely and intentionally failed to



                                                5
                            WILLIAMS, WALSH & O€ONNOR, LLC
              37 BROADWAY, FIRST FLOOR?'NORTH HAVEN, CONNECTICUT 06473-2304
              TELEPHONE: (203) 234-SPPP   ACSIMILE: (203) 234-SPP   UIUS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 9 of 24




                   disclose material information to the Plaintiff and intentionally failed to

                   advise the Plaintiff of the basis and reason of the Defendant having denied

                   the Plaintiffs claim;

           k.      The Defendant, in its own right and through its agents, servants,

                   representatives, and/or employees purposely and intentionally failed to

                   disclose material information to the Plaintiff and intentionally failed to

                   advise the Plaintiff of the basis and reason of the Defendant having denied

                   the Plaintiff's claim in a timely manner;

           1.      The Defendant, in its own right and through its agents, servants,

                   representatives, and/or employees purposefully cited to irrelevant and

                   inapplicable policy language in an attempt to confuse, misdirect, and

                   frustrate the Plaintiff in pursuing Plaintiffs claim with the ultimate goal to

                   ultimately exclude coverage to the Plaintiff.

     15.   The Defendant's actions, as more fully set forth below, set forth those particular facts

           and allegations that the Defendant acted in bad faith towards the Plaintiff in

           connection with the handling of the Plaintiffs claims, as follows:

           a.      On or about June 21, 2018 a fire incident occurred within the leased

                   Premises of the Plaintiffs restaurant and bar located at 630 Washington

                   Avenue, North Haven, Connecticut.

           b.      Immediately after the fire incident at the Premises, the Plaintiff notified the

                   Defendant through Defendant's agents, servants, representatives, and/or

                   employees of the fire incident and requested for insurance coverage for the

                   damages and repairs;



                                                  6
                                 WILLIAMS, WALSH & 0000NNOR, LLC
                 37 BROADWAY, FIRST FLOOR >=NORTH HAVEN, CONNECTICUT 06473-2304
                  TELEPHONE: (203) 234-SPPPFACSIMILE: (203) 234-SPP UIUS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 10 of 24




          c.    Upon receipt of the Fire Marshal's report outlining the Fire Marshal's

                conclusion about the cause of the start of the fire the Plaintiff provided the

                Fire Marshal's report to the Defendant;

          d.    On or about June 29, 2018, a copy of the Plaintiff's Lease for the Premises

                was provided to the Defendant wherein said Lease explicitly stated that

                Swift Half, as the Tenant, was responsible for repairs and maintenance due

                to "damages caused by the negligent acts of Tenant and/or Tenant's agents

                or invitees."

          e.    On or about July 16, 2018, estimates for the costs of repairs to the damaged

                Premises were provided by a contractor to the Defendant.

          f.    On or about August 7, 2018, the Defendant, by and through its agents,

                representatives, and/or employees, contrary to the language of the Insurance

                Policy, stated via email that repairs to the damaged Premises would not be

                 covered, but the Defendant did not provide a Declination of Coverage letter.

          g.     On or about August 20, 2018, the Plaintiff requested a declination of

                 coverage benefits from the Defendant with respect to whether the Defendant

                 would or would not cover the repairs to the damaged Premises.

          i.     On or about August 21, 2018, the Defendant, by and through its agents,

                 representatives, and/or employees requested the information for the

                 Landlord of the Premises and/or the Landlord's insurance carrier's

                information, stating that the Defendant would contact the Landlord's

                insurance carrier in an effort to resolve the claim for the damaged Premises.




                                                 7
                              WILLIAMS, WALSH & OkOKNOR, LLC
               37 BROADWAY, FIRST FLOOR NORTH HAVEN, CONNECTICUT 06473-2304
               TELEPHONE: (203) 234-SPPI FACSIMILE: (203) 234-SPPIVEqURIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 11 of 24




          j.     On or about August 28, 2018, the Plaintiff provided the name of the

                 Landlord and Landlord's insurance representative to the Defendant.

          k.     Upon information and belief, the Defendant never contacted any person or

                 representative on behalf of the Landlord or any insurance representative of

                 the Landlord in an effort to resolve the issue of repairing damages to the

                 Premises.

          1.     On or about October 16, 2018, the Defendant by and through its agents,

                 representatives, and/or employees sent a letter to the Plaintiff, contrary to the

                language of the Insurance Policy, stating that insurance coverage would not

                 be provided for covering the costs of repairs to the damaged Premises,

                 stating, "Damage sustained to the wall located within your leased premises,

                 which is believed to be the area or origination of the fire is not considered

                 covered property as you do not have an insurable interest in the damaged

                 wall, per your lease agreement. As is explained more thoroughly herein, we

                 conclude the claim does not fall within the scope of coverage of the Policy."

          m.     Upon information and belief, on or about October 30, 2018, the insurance

                 carrier for the Landlord of the Premises attempted to contact the Defendant

                 by and through the Defendant's agents, representatives, and/or employees to

                 attempt to discuss resolution of the damages to the rented Premises.

          n.     Upon information and belief, the Defendant failed to timely respond to the

                 Landlord's insurance carrier and thus subjected the Plaintiff to claims for

                 damages by the Landlord against the Plaintiff.




                                                 8
                              WILLIAMS, WALSH & OGCON'NOR, LLC
               37 BROADWAY, FIRST FLOOR >=NORTEI HAVEN, CONNECTICUT 06473-2304
                TELEPHONE: (203) 234-SPPPFACSIMILE: (203) 234-SPPW4URIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 12 of 24




          o,     On or about November 13, 2018, the Plaintiff's Landlord for the rented

                 Premises sent correspondence to the Plaintiff indicating that the Landlord

                 would be initiating a claim against Swift Half, LLC for damages caused to

                 the rented Premises as a result of a fire, noting in the letter, "We understand

                 that you tendered our claim against you to your insurance company, however

                 your insurer has failed to properly respond to date. Due to the lack of

                 response, our insurance agent contacted Bill Harris of Specialty Insurance

                 Agency on 10/30/2018 to clarify the nature of our claim, however Mr. Han-is

                 chose not to acknowledge the claim, despite being put on constructive

                 notice. Specialty Insurance Agency on behalf of your general liability carrier

                 is well aware of your liability for this claim. However, Mr. Harris' inaction

                 constitutes a delay of payment of this claim on your behalf despite liability

                 being clearly established against you for the claim. As a result of Mr. Harris'

                 refusal to take proper action in response to our claim against you, damages

                 are continuing to incur for which we will be seeking reimbursement."

          P.     On or about November 19, 2018, the Defendant, by and through its agents,

                 representatives, and/or employees, sent correspondence to the Plaintiffs

                 Landlord stating, "The policy with American Automobile Insurance

                 Company extends coverage for fire damage sustained to the building in the

                 amount of $100,000 for premises rented to our insured, for any one fire,

                 provided our insured is found to have been negligent in causation of the

                 fire."




                                                 9
                             WILLIAMS, WALSH & OcCONNOR, LLC
               37 BROADWAY, FIRST FLOOR NORTH HAVEN, CONNECTICUT 06473-2304
               TELEPHONE: (203) 234-SPP   FACSIMILE: (203) 234-SPPNt4URIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 13 of 24




           q.      On or about December 19, 2018, the Defendant, by and through its agents,

                   representatives, and/or employees, sent correspondence to the Plaintiff

                   stating that "repairs should have been completed within 3 weeks of the date

                   of loss," but provided no other information about insurance coverage for

                   effectuating or otherwise covering the costs of repairs.

           r.      On or about February 4, 2019, the Landlord for the rented Premises initiated

                   an action for Summary Process Eviction of the Plaintiff from the rented

                   Premises.

           s.      On or about February 22, 2019, the Defendant, by and through its agents,

                   representatives, and/or employees attempted to offer a settlement with the

                   Plaintiff in the amount of $7,003.79 for "business income loss", an amount

                   wholly and knowingly inadequate to cover the losses suffered by the

                   Plaintiff.

           t.      By February 22, 2019, the Plaintiff had been evicted from the Premises, had

                   lost all good will of business with its customers, had lost all staff, had lost all

                   inventory, and was not able to reopen its business due to the Defendant's

                   actions with respect to the handling of the Plaintiff's claim.

     16.   The aforementioned actions of the Defendant, by and through the Defendant's

           agents, representatives, and/or employees, were done purposefully and intentionally

           by citing irrelevant and inapplicable insurance policy language, citing irrelevant and

           inapplicable exclusionary insurance policy language, making numerous and repeated

           requests for materials and information already provided to or otherwise in the

           Defendant's possession, attempted to confuse and commingle insurance policy



                                                 10
                                WILLIAMS, WALSH & 0000NNOR, LLC
                 37 BROADWAY, FIRST FLOOR >=NORTH HAVEN, CONNECTICUT 06473-2304
                  TELEPHONE: (203) 234-SPPPFACSIMILE: (203) 234-SPPN-t9IURIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 14 of 24




           language in an attempt to deny insurance coverage, and failed to take the necessary

           actions to timely and appropriately attend to the Plaintiff's claims for insurance

           coverage.

     17.   As a direct and proximate result of the Defendant's wrongful conduct and bad faith

           with respect to handling the Plaintiff's claim, the Plaintiff suffered harm and

           damages, including, but not limited to, monetary damages, complete loss of business,

           loss of inventory, loss of investment, and having to defend itself as a party to adverse

           legal action against the Plaintiff by Plaintiff's Landlord.



THIRD COUNT (VIOLATION OF CUTPA/ CUIPA)

     1-12. Paragraphs 1-12 of the Second Count are hereby incorporated and made

           corresponding Paragraphs 1 through 12 of this Third Count as if fully

           incorporated herein.

     13.   Pursuant to Connecticut General Statutes 42-110a, the Plaintiff, at all relevant times

           mentioned herein, is a consumer.

     14.   Pursuant to Connecticut General Statutes 42-110a, the Defendant is a person or entity

           engaged in trade or commerce.

     15.   At all times mentioned herein, the Defendant, in its own right and through its agents,

           servants, representatives, and/or employees, as the insurance carrier for the Plaintiff,

           was prohibited from engaging in unfair and deceptive acts or practices in the conduct

           of its business.

     16.   The Defendant, throughout the course of handling the claim for insurance coverage

           submitted by the Plaintiff for damages caused as a result of a fire inside the rented



                                                   11
                                 WILLIAMS, WALSH & OXONNOR, LLC
                  37 BROADWAY, FIRST FLOOR >VORTH HAVEN, CONNECTICUT 06473-2304
                   TELEPHONE: (203) 234-SPPI FACSIMILE: (203) 234-SPPil-t4UHIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 15 of 24




          Premises, engaged in deceptive, oppressive, unethical, immoral and unscrupulous

          conduct in the course of its business with the Plaintiff in direct violation of

          Connecticut Unfair Trade Practices Act as follows:

          a.      The Defendant, in its own right and through its agents, servants,

                  representatives, and/or employees breached its duty to investigate, adjust,

                  and/or negotiate the Plaintiff's claim for insurance coverage;

          b.      The Defendant, in it its own right and through its agents, servants,

                  representatives, and/ or employees failed to properly and timely investigate

                  the Plaintiff's claims for insurance coverage;

          c.      The Defendant, in it its own right and through its agents, servants,

                  representatives, and/or employees misled the Plaintiff and Plaintiff's

                  representatives into believing the Plaintiff's claim would be timely paid and

                  repairs made to the Premises when the Defendant had no intent of timely

                  paying or covering repairs to the Premises;

          d.      The Defendant, in its own right and through its agents, servants,

                  representatives, and/or employees failed to advise the Plaintiff in a timely

                  fashion of the basis and reason that the Defendant would deny the Plaintiff's

                  claim for insurance coverage;

          e.      The Defendant, in its own right and through its agents, servants,

                  representatives, and/ or employees denied the Plaintiff's claim for insurance

                  coverage in whole or in part when the Defendant had no good faith basis to

                  do so;




                                                  12
                                WILLIAMS, WALSH & OcCONNOR, LLC
                37 BROADWAY, FIRST FLOOR >=FORTH HAVEN, CONNECTICUT 06473-2304
                 TELEPHONE: (203) 234-SPPI FACSIMILE: (203) 234-SPPW4URIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 16 of 24




          f.     The Defendant, in its own right and through its agents, servants,

                representatives, and/or employees made numerous and repeated requests for

                information and materials from the Plaintiff falsely leading the Plaintiff to

                 believe the Plaintiff's claims would be covered by the Defendant;

          g.     The Defendant, in its own right and through its agents, servants,

                representatives, and/or employees made numerous and repeated requests for

                information and materials from the Plaintiff, despite having already been

                 previously provided with the same materials from the Plaintiff in an attempt

                 to delay or otherwise deflect coverage for the Plaintiff's claims;

          h.     The Defendant, in its own right and through its agents, servants,

                 representatives, and/or employees made representations to the Plaintiff that it

                 would take action to resolve the Plaintiff's claims for insurance coverage

                 with the Plaintiff's landlord's insurance company when in fact the Defendant

                 never did or intended to fully do so;

         i.      The Defendant, in its own right and through its agents, servants,

                 representatives, and/or employees delayed and otherwise attempt to deflect

                 insurance coverage in an attempt to avoid covering the losses and damages;

                 The Defendant, in its own right and through its agents, servants,

                 representatives, and/or employees purposely and intentionally failed to

                 disclose material information to the Plaintiff and intentionally failed to

                 advise the Plaintiff of the basis and reason of the Defendant having denied

                 the Plaintiff's claim;




                                                  13
                               WILLIAMS, WALSH & OXONNOR, LLC
               37 BROADWAY, FIRST FLOOR >NORTH HAVEN, CONNECTICUT 06473-2304
                TELEPHONE: (203) 234-SPPP- FACSIMILE: (203) 234-SPPNt4URIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 17 of 24




           k.      The Defendant, in its own right and through its agents, servants,

                   representatives, and/or employees purposely and intentionally failed to

                   disclose material information to the Plaintiff and intentionally failed to

                   advise the Plaintiff of the basis and reason of the Defendant having denied

                    the Plaintiff's claim in a timely manner;

           1.      The Defendant, in its own right and through its agents, servants,

                   representatives, and/or employees purposefully cited to irrelevant and

                   inapplicable policy language in an attempt to confuse, misdirect, and

                    frustrate the Plaintiff in pursuing Plaintiff's claim with the ultimate goal to

                   ultimately exclude coverage to the Plaintiff.

     17.   The Defendant's actions, as more fully set forth below, set forth those particular facts

           and allegations that constitute deceptive, oppressive, unethical, immoral, and

           unscrupulous conduct by the Defendant in connection with the handling of the

           Plaintiff's claims, as follows:

           a.      On or about June 21, 2018 a fire incident occurred within the leased

                   Premises of the Plaintiff's restaurant and bar located at 630 Washington

                   Avenue, North Haven, Connecticut.

           b.      Immediately after the fire incident at the Premises, the Plaintiff notified the

                   Defendant through Defendant's agents, servants, representatives, and/or

                   employees of the fire incident and requested for insurance coverage for the

                   damages and repairs;




                                                  14
                                WILLIAMS, WALSH & OcCONNOR, LLC
                 37 BROADWAY, FIRST FLOOR NORTH HAVEN, CONNECTICUT 06473-2304
                  TELEPHONE: (203) 234-SPPI FACSIMILE: (203) 234-SPI URIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 18 of 24




          c.     Upon receipt of the Fire Marshal's report outlining the Fire Marshal's

                 conclusion about the cause of the start of the fire the Plaintiff provided the

                Fire Marshal's report to the Defendant;

          d.     On or about June 29, 2018, a copy of the Plaintiff's Lease for the Premises

                 was provided to the Defendant wherein said Lease explicitly stated that

                 Swift Half, as the Tenant, was responsible for repairs and maintenance due

                 to "damages caused by the negligent acts of Tenant and/or Tenant's agents

                 or invitees."

          e.     On or about July 16, 2018, estimates for the costs of repairs to the damaged

                 Premises were provided by a contractor to the Defendant.

          f      On or about August 7, 2018, the Defendant, by and through its agents,

                 representatives, and/or employees, contrary to the language of the Insurance

                 Policy, stated via email that repairs to the damaged Premises would not be

                 covered, but the Defendant did not provide a Declination of Coverage letter.

          g.     On or about August 20, 2018, the Plaintiff requested a declination of

                 coverage benefits from the Defendant with respect to whether the Defendant

                 would or would not cover the repairs to the damaged Premises,

          i.     On or about August 21, 2018, the Defendant, by and through its agents,

                 representatives, and/or employees requested the information for the

                 Landlord of the Premises and/or the Landlord's insurance carrier's

                 information, stating that the Defendant would contact the Landlord's

                 insurance carrier in an effort to resolve the claim for the damaged Premises.




                                                15
                              WILLIAMS, WALSH & OcCONNOR, LLC
               37 BROADWAY, FIRST FLOOR NORTH HAVEN, CONNECTICUT 06473-2304
                TELEPHONE: (203) 234-SPPP ACSIMILE: (203) 234-SPPWRIURIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 19 of 24




          j.     On or about August 28, 2018, the Plaintiff provided the name of the

                 Landlord and Landlord's insurance representative to the Defendant.

          k.     Upon information and belief, the Defendant never contacted any person or

                 representative on behalf of the Landlord or any insurance representative of

                 the Landlord in an effort to resolve the issue of repairing damages to the

                 Premises.

          1.     On or about October 16, 2018, the Defendant by and through its agents,

                 representatives, and/or employees sent a letter to the Plaintiff, contrary to the

                 language of the Insurance Policy, stating that insurance coverage would not

                 be provided for covering the costs of repairs to the damaged Premises,

                 stating, "Damage sustained to the wall located within your leased premises,

                 which is believed to be the area or origination of the fire is not considered

                 covered property as you do not have an insurable interest in the damaged

                 wall, per your lease agreement. As is explained more thoroughly herein, we

                 conclude the claim does not fall within the scope of coverage of the Policy."

          m.     Upon information and belief, on or about October 30, 2018, the insurance

                 carrier for the Landlord of the Premises attempted to contact the Defendant

                 by and through the Defendant's agents, representatives, and/or employees to

                 attempt to discuss resolution of the damages to the rented Premises.

          n.     Upon information and belief, the Defendant failed to timely respond to the

                 Landlord's insurance carrier and thus subjected the Plaintiff to claims for

                 damages by the Landlord against the Plaintiff.




                                                 16
                              WILLIAMS, WALSH & 0:RONNOR, LLC
               37 BROADWAY, FIRST FLOOR >44ORTH HAVEN, CONNECTICUT 06473-2304
               TELEPHONE: (203) 234-SPPPFACSIMILE: (203) 234-SPB\-t=JURIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 20 of 24




          o.     On or about November 13, 2018, the Plaintiff's Landlord for the rented

                 Premises sent correspondence to the Plaintiff indicating that the Landlord

                 would be initiating a claim against Swift Half, LLC for damages caused to

                 the rented Premises as a result of a fire, noting in the letter, "We understand

                 that you tendered our claim against you to your insurance company, however

                 your insurer has failed to properly respond to date. Due to the lack of

                 response, our insurance agent contacted Bill Harris of Specialty Insurance

                 Agency on 10/30/2018 to clarify the nature of our claim, however Mr. Harris

                 chose not to acknowledge the claim, despite being put on constructive

                 notice. Specialty Insurance Agency on behalf of your general liability carrier

                is well aware of your liability for this claim. However, Mr. HalTis' inaction

                 constitutes a delay of payment of this claim on your behalf despite liability

                 being clearly established against you for the claim. As a result of Mr. Harris'

                 refusal to take proper action in response to our claim against you, damages

                 are continuing to incur for which we will be seeking reimbursement."

          P.     On or about November 19, 2018, the Defendant, by and through its agents,

                 representatives, and/or employees, sent correspondence to the Plaintiff's

                 Landlord stating, "The policy with American Automobile Insurance

                 Company extends coverage for fire damage sustained to the building in the

                 amount of $100,000 for premises rented to our insured, for any one fire,

                 provided our insured is found to have been negligent in causation of the

                 fire."




                                                 17
                               WILLIAMS, WALSH & OtCONNOR, LLC
               37 BROADWAY, FIRST FLOOR >=NORTH HAVEN, CONNECTICUT 06473-2304
                TELEPHONE: (203) 234-SPP ACSIIVIILE: (203) 234-SPPkt4URIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 21 of 24




           q.      On or about December 19, 2018, the Defendant, by and through its agents,

                   representatives, and/or employees, sent correspondence to the Plaintiff

                   stating that "repairs should have been completed within 3 weeks of the date

                   of loss," but provided no other information about insurance coverage for

                   effectuating or otherwise covering the costs of repairs.

           r.      On or about February 4, 2019, the Landlord for the rented Premises initiated

                   an action for Summary Process Eviction of the Plaintiff from the rented

                   Premises.

           s.      On or about February 22, 2019, the Defendant, by and through its agents,

                   representatives, and/or employees attempted to offer a settlement with the

                   Plaintiff in the amount of $7,003.79 for "business income loss", an amount

                   wholly and knowingly inadequate to cover the losses suffered by the

                   Plaintiff.

           t.      By February 22, 2019, the Plaintiff had been evicted from the Premises, had

                   lost all good will of business with its customers, had lost all staff, had lost all

                   inventory, and was not able to reopen its business due to the Defendant's

                   actions with respect to the handling of the Plaintiff's claim.

     18.   The Defendant, by engaging in the aforementioned deceptive, oppressive, unethical,

           immoral, and unscrupulous conduct and failing to effectively evaluate and effectuate

           a fair solution to the Plaintiff's claim for insurance coverage under the Plaintiff s

           policy, has conducted itself in a business practice to place the Plaintiff at a

           disadvantage and otherwise harm the Plaintiff in direct violation of the Connecticut

           Unfair Insurance Practices Act.



                                                  18
                                WILLIAMS, WALSH & OtCONNOR, LLC
                 37 BROADWAY, FIRST FLOOR a&-NORTH HAVEN, CONNECTICUT 06473-2304
                 TELEPHONE: (203) 234-SPPI   ACSIMILE: (203) 234-SPPW4URIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 22 of 24




     19.   Upon information and belief, the Defendant, its agents, representatives, servants,

           and/or employees has in the past and continues to commit the types of acts and

           conduct alleged above with respect to other insureds and policyholders of the

           Defendant and its affiliates so as to constitute a general business practice in direct

           violation of the Connecticut Unfair Insurance Practices Act.

     20.   As a direct and proximate result of the Defendant's conduct with respect to handling

           the Plaintiff's claim, the Plaintiff suffered harm and damages, including, but not

           limited to, monetary damages, complete loss of business, loss of inventory, loss of

           investment, and having to defend itself as a party to adverse legal action against the

           Plaintiff by Plaintiff's Landlord, as well as other costs including attorney's fees and

           costs, interest, and general expenses for litigation and experts.




                                                19
                                 WILLIAMS, WALSH & 0000NNOR, LLC
                 37 BROADWAY, FIRST FLOOR >WORTH HAVEN, CONNECTICUT 06473-2304
                  TELEPHONE: (203) 234-SPPP          (203) 234-SPP RIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 23 of 24




        WHEREFORE, the plaintiff claims:

        a)     Money damages;

       b)      Pre and Post Judgment Interest;

        c)     Attorney's fees and costs;

        d)     Punitive damages; and

        e)     Any other relief which the court deems equitable and appropriate.



Hereof fail not but of this writ with your doings thereon make due return according to the law.

       Dated at North Haven, Connecticut this 21St day of November, 2019.




                                                   THE PLAINTIFF


                                                   BY:
                                                   DANIEL ,l/SEIDEN/E Q.
                                                   Williams, Walsh & O'Connor, LLC
                                                   37 Broadway, 1st Floor
                                                   North Haven, CT 06473
                                                   (203) 234-6333
                                                   Juris # 421162




                                                        20
                                    WILLIAMS, WALSH & 04CONNOR, LLC
                     37 BROADWAY, FIRST FLOOR ?NORTH HAVEN, CONNECTICUT 06473-2304
                      TELEPHONE: (203) 234-SPP   FACSIMILE: (203) 234-SPPiNt4URIS NO. 421162
Case 3:19-cv-02000-KAD Document 1-1 Filed 12/23/19 Page 24 of 24




RETURN DATE: DECEMBER 17, 2019                                           SUPERIOR COURT

SWIFT HALF LLC                                                           J.D. OF NEW HAVEN

V.                                                                       AT NEW HAVEN

AMERICAN AUTOMOBILE INSURANCE
COMPANY                                                                  NOVEMBER 21, 2019

                                 STATEMENT OF DEMAND


     The plaintiff claims money damages in excess of FIFTEEN THOUSAND ($15,000.00)

DOLLARS.




                                              THE PLAINTIFF


                                                                2
                                              BY:
                                              DANIEL, . SEIDE I    ES
                                              Williams, Walsh & O'Connor, LLC
                                              37 Broadway, lst Floor
                                              North Haven, CT 06473
                                              (203) 234-6333
                                              Juris # 421162




                                                  21
                             WILLIAMS, WALSH & 0000NNOR, LLC
               37 BROADWAY, FIRST FLOOR >WORTH HAVEN, CONNECTICUT 06473-2304
                 TELEPHONE: (203) 234-SFPI4FACSIMILE: (203) 234-SPB-t4URIS NO. 421162
